COOK, Judge
(dissenting):
As to the effect of the civilian court proceeding, I agree that we are not foreclosed, either as a matter of comity or legal principle, from determining the jurisdictional question raised by accused. United States v. Goguen, 20 U.S.C.M.A. 527, 43 C.M.R. 367 (1971), is inapplicable because there, pursuant to a final judgment of the civilian court, the Army had released the accused from the service. Here, the District Court’s determination was appealed to the Court of Appeals for the Fourth Circuit and further proceedings were stayed until this Court “acts on the case.” In this situation, it seems to me that the outstanding judgment has not been treated as final by the parties and the civilian courts, and we are bound, therefore, to review the jurisdictional question.
On the merits, the Court of Military Review found that, “while performing police duties” on base, the “buyers” in the later transactions off base learned that the accused was a seller and that his place of business was his off-base home. The court concluded, and so do I, that the off-base sales were directly “tied to and grew out of the on-base military duties” of the accused and his purchasers. The majority’s separation of the preliminary on-base activities from the final off-base act allows a drug dealer to advertise his wares and his place of business while on base, free from all military restraint. In essence, therefore, the accused is authorized to flout the official efforts to contain a problem that the majority, itself, has acknowledged is “serious.” United States v. Alef, 3 M.J. 414 (C.M.A.1977).
I have examined the other assignments of error, and I am satisfied none merit reversal of the findings of guilty or the sentence. I would, therefore, affirm the decision of the United States Navy Court of Military Review.